Title: To Thomas Jefferson from Thomas Leiper, 11 January 1807
From: Leiper, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philada. Janry. 11th. 1807
                        
                        I duly received your letter of the 22d. ultimo and the contents I have strictly attended to and acted
                            agreeably to your directions and I have adhired to that part of it to trust no person with a sight of them at the same
                            time the question is often asked have you heard nothing from the President? the answer is I have received a private
                            letter—I observe you have had a consultion with your friends and they give it as their opinion the addresses cannot be
                            touched this session of Congress—Miller of Virginia thought exactly as they did it would destroy the harmony of the
                            House of Representitives to take any notice of the virtious John Randolph & Co but look at the vote. 35 thought
                            as he did but 123 differed with him in opinion—Whom did you consult was Mr. Duvall one of them I think I could trust the
                            keepping of my soul in his hands but their are some about you I would not trust with the keepping of my little finger I
                            am informed the Attorney General is dead  now let me beg and pray of you to appoint in his place Caesar A Rodney and then
                            you will have an honest man at your elbow on whose opinions you can rely on—But another thing from the present appearance
                            of things we must have some Hanging and it will be absolutely necessary to have an Attorney General
                            who will speak feelingly to the Jury as Cicero did to the Roman
                            Senate in the Case of Cataline but should we have such Judges as Inne’s and such Attorney’s as Daviess I should not be
                            surprize if Burr and the whole of his followers should escape the Gallows—
                        I am certain the appointment of Mr Rodney would be popular with the republicans both in this State & the
                            State of Delaware—
                        We are very much surprized at not hearing from Congress in the case of Burr but as the Aurora of yester day
                            has mentioned one of their body being concern with Burr they will not be able to put it off any longer—I hope when
                                they act they will act with Spirit for certain: I am the
                            Democrates here are ready to support them with Spirit. I am with the utmost esteem
                   Your most Obedient Servant
                        
                            Thomas Leiper
                            
                        
                    